Citation Nr: 1526778	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of cold injury, left lower extremity and foot (reflex sympathetic dystrophy), currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right upper extremity condition, to include as secondary to service-connected left lower extremity cold injury residuals.

3.  Entitlement to service connection for a right upper extremity condition, to include as secondary to service-connected left lower extremity cold injury residuals.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Son


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to May 1992 and from August 1994 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A March 2011 rating decision increased the Veteran's disability rating for left lower extremity cold injury residuals to 30 percent, and a November 2011 rating decision denied the Veteran's claim for service connection for a right upper extremity condition.

In March 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  During the hearing, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014); see also 38 U.S.C.A. § 7105(e)(1) (West 2014).

The Board notes that a claim of entitlement to service connection for a right upper extremity condition was previously denied in an October 1997 rating decision.  The Board acknowledges that the RO reopened the Veteran's claim, and adjudicated it on the merits, in a September 2013 Statement of the Case.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected left lower extremity disability.  Accordingly, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

During the March 2015 hearing, the Veteran raised the issue of entitlement to service connection for carpal tunnel syndrome as secondary to a right upper extremity condition.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for residuals of cold injury, left lower extremity and foot, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 1997 rating decision, the RO denied entitlement to service connection for a right upper extremity condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's October 1997 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a right upper extremity condition and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right upper extremity condition.

3.  The evidence is in relative equipoise as to whether the Veteran's right upper extremity condition is due to an in-service cold injury.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision is final as to the claim of entitlement to service connection for a right upper extremity condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right upper extremity condition.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a right upper extremity condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for a right upper extremity condition is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

The Veteran's claim of entitlement to service connection for a right upper extremity condition was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

By way of background, the Veteran initially filed a claim of entitlement to service connection for nerve damage in his right arm, as due to a cold weather injury, in October 1996.  In a January 1997 rating decision, the RO denied the claim on the basis that the evidence did not show that a right upper extremity condition was incurred in or caused by service.  The Veteran subsequently submitted additional evidence in support of his claim.  In an October 1997 rating decision, the RO confirmed the January 1997 denial on the basis that the evidence did not show a nexus to service.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The October 1997 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's last final rating decision in October 1997 included the Veteran's service treatment records, VA treatment records showing treatment for a right upper extremity condition, VA examination reports, and the Veteran's lay statements.  Based on this evidence, the RO concluded that the Veteran's right upper extremity condition was not incurred in or caused by service and denied the Veteran's claim for service connection.

In April 2011, the Veteran requested that his claim of entitlement to service connection for a right upper extremity condition be reopened.  Relevant additional evidence received since the RO's October 1997 rating decision includes a note from the Veteran's private physician indicating that the Veteran's complex regional pain syndrome of the right upper extremity is due to an in-service frostbite injury.  

This evidence was not previously on file at the time of the RO's October 1997 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of the nexus of the claimed right upper extremity condition, which is the reason that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence of a nexus between the Veteran's currently diagnosed right upper extremity condition and his period of active service.  The newly received evidence consists of a medical opinion indicating that the Veteran's right upper extremity condition may be related to his in-service cold weather injury.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a right upper extremity condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the claim of entitlement to service connection for a right upper extremity condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As the claim for service connection for a right upper extremity condition has been reopened, the Board will now address this issue below on a de novo basis.

III. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran contends that his right upper extremity condition is a residual of a cold injury he sustained during service.  See March 2011 Notice of Disagreement.

By way of background, in January 1996, while on a training exercise, the Veteran suffered a cold injury to his bilateral lower extremities.  About a week after the injury, he started to have constant pain and swelling in his left foot and leg.  He was treated in intensive care and transferred to Walter Reed Hospital.  The Veteran underwent a bone scan in March 1996 which showed tracer uptake findings consistent with reflex sympathetic dystrophy of the left foot, but tracer uptake findings elsewhere appeared unremarkable.  He was diagnosed with reflex sympathetic dystrophy (RSD) of the left lower extremity and given four epidural blocks.  The Veteran was hospitalized until March 1996, and he was ultimately medically discharged in August 1996.  The available service treatment records do not reference an injury to the upper extremities.  In a September 1996 rating decision, the RO granted service connection for RSD of the left foot.

One month after discharge, in September 1996, the Veteran sought treatment at a VA Medical Center for left foot pain and right arm pain and weakness.  The Veteran indicated that he was losing use of his right hand.  An October 1996 VA treatment record shows that the Veteran reported a one month history of pain and numbness in his right hand and episodes of right upper extremity swelling.  On examination, the Veteran had discoloration of his hand.  During a VA examination in November 1996, the Veteran reported worsening swelling and pain in his right hand.  The Veteran indicated that he was not sure if he had also had frostbite of his right hand.  

In a January 1997 VA opinion, a VA examiner reviewed the claims file and opined that the Veteran's right hand condition was not related to the RSD of the left lower extremity or to the initial cold injury.  The examiner's rationale was that service treatment records did not document any complaints related to the right hand and that the March 1996 bone scan was unremarkable for findings of RSD other than in the left foot.  

In February 1997, the Veteran was evaluated by a VA rheumatologist.  The Veteran reported right hand discoloration since August 1996.  The Veteran reported that his palm turns dark blue and black and that his hand is very painful.  On examination, the Veteran's right hand had mild swelling and increased sweating.  The Veteran was unable to fully extend his fingers.  His grip strength was 4/5.  The examiner diagnosed the Veteran with RSD of the lower left extremity, now involving the right hand.  The examiner recommended a bone scan to evaluate further, but noted "clinically, his RSD is now definitely involving right hand (his dominant hand) as well as left foot."  The examiner also indicated that even if the bone scan is negative, "I feel right hand is now definitely involved."  

In March 1997, the Veteran underwent a bone scan, which showed findings consistent with sympathetic pain syndrome, but not RSD, in the hands and feet.

In June 1997, the November 1996 VA examiner reviewed the claims file and offered an addendum opinion regarding the Veteran's right hand.  The VA examiner agreed that the Veteran's RSD also involved the right hand.  The examiner indicated that "[i]t is possible that the patient may have had frostbite of the right hand also to a minor degree even if it was not documented in the military records."  

In June 2001, the Veteran was involved in a motor vehicle accident which resulted in a brain injury causing cognitive defects, especially of his long-term memory.  See July 2002 VA Treatment Record; June 2010 Private Treatment Record.  

Subsequent private and VA treatment records show continued complaints of right upper extremity pain and swelling.  In June 2010, the Veteran was diagnosed with complex regional pain syndrome involving the right upper extremity and the left lower extremity.  See June 2010 Private Treatment Record.  

In October 2010, the Veteran underwent a VA examination in connection with his claim for an increased rating for his service-connected lower extremity disability.  The VA examiner indicated that no claims file was available for review and that the "history is taken from the Veteran's recollection."  The Veteran reported an onset of pain in his right hand and arm around 2002.  The examiner diagnosed the Veteran with sympathetic dysfunction of the right hand and distal right forearm.  In December 2010, the same VA examiner reviewed the Veteran's claims file.  The examiner diagnosed the Veteran with sympathetic dysfunction of the right hand and distal right forearm, or complex regional pain syndrome.  The examiner opined that it is less likely than not that the Veteran's service-connected RSD of the left lower extremity is related to the Veteran's right upper extremity condition.  The examiner's rationale was that medical literature states that complex regional pain syndrome is normally followed by an inciting event or acute onset, rather than a delayed onset.  The examiner stated that the Veteran did not have any right upper extremity symptoms until 2007; therefore, his "claim file lacks chronicity and continuity of care."

An October 2010 private treatment record shows a diagnosis of complex regional pain syndrome of the right arm and the left leg secondary to frostbite injury.  The private physician indicated that the Veteran "has very clear evidence of complex regional pain syndrome in the left lower extremity [and] in the right upper extremity."  The physician also stated: "I do not think there is any question as to the diagnosis and to its relatedness to his frost bite injury back in 1995."  

The Veteran was afforded a VA examination in November 2011.  The Veteran reported an onset of right upper extremity symptoms in 2003.  The Veteran reported pain and swelling from his shoulders to his fingers.  After an examination, the examiner diagnosed the Veteran with complex regional pain syndrome, right upper extremity.  The examiner opined that the Veteran's right upper extremity condition is less likely as not caused by or aggravated beyond natural progression by his service-connected residuals of cold injury.  The examiner's rationale was that the Veteran reported symptoms of swelling in his right hand after a motor vehicle accident in 2001 and that he only had pain and swelling in his right hand and arm in the last three years.  The examiner also referenced the previous VA examiner's rationale that "complex regional pain syndrome normally is followed by an inciting event or acute onset and not a delayed onset."  

At the March 2015 hearing, the Veteran testified about his cold injury.  He indicated that he thinks he may have had frostbite on his fingertips, but that because his "entire left leg was the size of a basketball from [his] crotch to [his] toes," the focus was on trying to save his left leg and not on his upper extremities.  However, the Veteran testified that he thinks he had pain in his right hands after the injury.  

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for a right upper extremity condition.

As an initial matter, the record shows diagnoses of sympathetic dysfunction of the right hand and distal right forearm and complex regional pain syndrome of the right upper extremity.  Thus, there is evidence of a current disability.

Additionally, service treatment records document that the Veteran was treated for a cold injury he sustained while training outdoors.  That he was injured by the cold during training was recognized by VA in the September 1996 rating decision, which granted service connection for a left lower extremity disability as the result of cold injury.  Thus, there is evidence of an in-service event.

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the Veteran's in-service cold injury has been shown.  In this case, the evidence contains conflicting opinions regarding the Veteran's right upper extremity condition and its relationship to his in-service cold injury.

However, a review of the December 2010 and November 2011 negative nexus opinions reveals that they lack probative value because their rationale is based on an inaccurate factual premise and reflects a less than thorough review of the claims file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Specifically, both VA examiners, relying on the Veteran's inaccurate report of onset of symptoms, erroneously stated that the Veteran did not experience right upper extremity symptoms until 2007, and that therefore, a nexus between the Veteran's complex regional pain syndrome of the right upper extremity and the 1996 cold weather injury could not be established.  However, as detailed above, the record shows that the Veteran first sought medical treatment for pain and swelling in his right upper extremity in September 1996, within one month of service discharge, and that he may have had pain in his right hand while in service.  

On the other hand, two of the Veteran's treating physicians have unequivocally opined that the Veteran's right upper extremity condition is due to his in-service cold injury.  The February 1997 VA rheumatologist indicated that the Veteran's cold injury residuals were "now definitely involving right hand."  Further, the June 1997 VA examiner agreed that the Veteran's reflex sympathetic dystrophy involved the right hand and indicated that "[i]t is possible that the patient may have had frostbite of the right hand also to a minor degree even if it was not documented in the military records."  Finally, in October 2010, the Veteran's private physician opined that there was "no question" that the Veteran's complex regional pain syndrome in the right upper extremity was related to his in-service cold injury.  The Board notes that it is not clear whether the treating physicians reviewed the Veteran's claims file.  However, the record does reflect that they were familiar with the Veteran's medical history, to include the onset of his right upper extremity symptoms, and that they did not rely upon any assumptions or information that would be inconsistent with the evidence in the claims file.  Thus, the opinions remain probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's right upper extremity condition is related to service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In short, by resolving reasonable doubt in his favor, and particularly due to the medical evidence showing onset of right upper extremity symptoms within one month of discharge from service, as well as the numerous opinions linking that condition to the Veteran's in-service cold injury, which VA has already conceded, the evidence of record demonstrates that the Veteran's currently documented complex regional pain syndrome of the right upper extremity began in or is otherwise related to his military service.  As such, service connection for a right upper extremity condition is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right upper extremity condition is reopened.

Entitlement to service connection for a right upper extremity condition is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  Specifically, an October 2012 VA treatment note indicates that the Veteran is "on social security disability."  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323  (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the Veteran's complete SSA records should be obtained.

VA's duty to assist also includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected left lower extremity cold injury residuals in October 2010, almost five years ago.  Since that time, the record shows that the Veteran's left lower extremity disability may have increased in severity.  Specifically, in a March 2015 private treatment note, the Veteran's private physician indicated that the Veteran's "left lower extremity CRPS symptoms have gradually worsened over the past six weeks, not responding to appropriate conservative care."  Additionally, during the March 2015 hearing, the Veteran's representative indicated that the Veteran's left lower extremity condition was getting worse, and the Veteran indicated that his private physicians were recommending surgery.  

In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected left lower extremity condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Moreover, although a maximum 30 percent rating has been assigned under 38 C.F.R. § 4.110, Diagnostic Code (DC) 7122, for cold injury residuals, DC 7122 provides that separate ratings also may be assigned for complications of such residuals, including peripheral neuropathy, unless they are used to support an evaluation under this DC.  In the present case, an October 2011 VA examination, primarily related to the Veteran's claim of entitlement to service connection for a right upper extremity condition, noted that the Veteran has left lower extremity symptoms attributable to a peripheral nerve condition.  Thus, the VA examiner must identify and describe all complications of the cold injury, including any neurological manifestations.

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence suggests that the Veteran has not worked since service discharge.  See October 2011 VA Examination Report.  Additionally, at the March 2015 hearing, the Veteran reported that his left lower extremity disability renders him unable to work.  See March 2015 Hearing Transcript.   Moreover, as discussed above, the Veteran may be receiving SSA disability benefits.  This evidence indicates that the Veteran may be unemployable due to his service-connected left lower extremity disability.  The Board thus finds that the evidence of record reasonably raises a claim for entitlement to a TDIU due to the Veteran's service-connected left lower extremity disability.  Rice, 22 Vet. App., at 453-54.

The Board finds that the issue of entitlement to a TDIU should be considered by the RO/AMC in the first instance.  The Board notes that the Veteran has not been provided with notice of the requirements to substantiate a TDIU claim as required by the VCAA.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The Board also notes that the Veteran has not been asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Therefore, on remand, the Veteran should be provided with appropriate VCAA notice and be requested to complete a VA Form 21-8940.  Also,   
the Board finds that the Veteran should undergo a VA Social and Industrial Survey for purposes of assisting VA in determining whether the Veteran is unable to obtain or sustain gainful employment due to service-connected disability.

Finally, as the record indicates that the Veteran receives ongoing private and VA treatment, updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from October 2012 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.  Specifically, request authorization to obtain treatment records from Culicchia Neurological Clinic for the period of April 2011 to the present.  

3. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that fact should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the service-connected left lower extremity cold injury residuals (reflex sympathetic dystrophy).  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished, and the examiner is requested to report complaints and clinical findings in detail. 

The examiner must identify and describe all complications and residuals of the Veteran's cold injury of the left lower extremity (reflex sympathetic dystrophy).  In particular, the examiner should note all neurologic abnormalities and diagnoses and indicate whether any diagnosed neurologic conditions are causally or etiologically related to the cold injury and reflex sympathetic dystrophy the Veteran sustained during service.  The examiner should describe the level of severity of the neurologic symptom and describe the limitation(s) caused by any identified neurologic abnormalities associated with the Veteran's service-connected left lower extremity disability.  

If neurological symptoms are deemed to be related to the Veteran's service-connected left lower extremity disability, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.

The examiner is also requested to comment on the overall functional impairment of the left lower extremity and whether the degree of functional impairment is of such an extremity that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. After all available records have been associated with the claims file, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disability on his employability. 

The claims folder should be reviewed, including any records from the Social Security Administration and prior VA examinations for the service-connected disability, and that review should be indicated in the examination report.

The examiner should discuss the functional impairment caused by the Veteran's service-connected disability on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

6. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


